DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Claim Status
Claims 1, 5-6, 8 and 17 (Currently Amended)
Claims 7 and 9-16 (Original)
Claims 2-4 and 18-20 (Canceled)
Claims 21-26 (New)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 (claim 21 to correct typo error) was given by Attorney Ali Mireshghi, on 04/05/2021.
Claim 21 has been amended as follows:
Claim 21, line 4, the recitation “the adaptor” has been replaced with: -- the adapter --

Allowable Subject Matter
Claims 1, 5-17 and 21-26 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein the charger comprises a plurality of switches coupled to at least one of the one or more energy storage elements, a first subset of switches of the plurality of switches being coupled in series with the at least one of the one or more energy storage elements and a second subset of switches of the plurality of switches being coupled in parallel to the at least one of the one or more energy storage elements; and a connector configured to couple the adapter and the charger, wherein the adapter signal is adjusted based on one or more measurements of the DC signal at an output of the charger to maintain a target power for charging the load, and wherein the one or more energy storage elements comprise a first capacitor, a second capacitor, and an inductor, wherein the first capacitor and the second capacitor are directly connected to a first node and a second node of the inductor, and wherein the adapter signal is downconverted to the DC signal based on a divide ratio.”, in combination with all other elements recited in claim 1.
Claims 5-16 are also allowed as it further limits allowed claim 1.
Regarding claim 17, prior arts do not suggest or teach, among other claimed allowable features, “wherein the charger circuit comprises a plurality of switches coupled to at least one of the one or more energy storage elements, a first subset of switches of the plurality of switches being coupled in series with the at least one of the one or more energy storage elements and a second subset of switches of the plurality of switches being coupled in parallel to the at least one of the one or more energy storage elements, wherein the adapter signal is adjusted based on one or more measurements of the DC signal at an output of the charger module to maintain a target power for charging the load, and wherein the one or more energy storage elements comprise a first capacitor, a second capacitor and an inductor, where in the first capacitor and the second capacitor are directly connected to a first node and a second node of the inductor, and wherein the adapter signal is downconverted to the DC signal based on a divide ratio.”, in combination with all other elements recited in claim 17.
Claims 24-26 are also allowed as it further limits allowed claim 17.
Regarding claim 21, prior arts do not suggest or teach, among other claimed allowable features, “wherein the charger comprises a plurality of switches coupled to at least one of the one or more energy storage elements, a first subset of switches of the plurality of switches being coupled in series with the at least one of the one or more energy storage elements and a second subset of switches of the plurality of switches being coupled in parallel to the at least one of the one or more energy storage elements, wherein the one or more energy storage elements comprise a first, capacitor,  wherein the adapter signal is downconverted to the DC signal based on a divide ratio, and wherein the adapter signal is adjusted based on one or more measurements of the DC signal at an output of the charger to maintain a target power for charging the load.”, in combination with all other elements recited in claim 21.
Claims 22-23 are also allowed as it further limits allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 11, 2021